O’NIELL, C. J.
This is one of the cases referred to in our opinion handed down to-day in the case of State ex rel. Civello v. City of New Orleans (No. 25566) 97 South. 440,1 wjiere the issues presented in this case were decided. The “civil district court gave judgment in favor of the relators, in this mandamus proceeding, commanding the municipal authorities to issue to the relators, Louis and Emile Dubos, a permit to renovate their building at 7457 St. Charles avenue and to convert it into a grocery store, and to issue a permit to the relator, Piggly-Wiggly Stores, Inc., to conduct a grocery store on the premises. The business is forbidden there by .municipal Ordinances No. 4655, No. 5653, and No. 5684.
For the reasons given in Civello’s Case,
The judgmeht appealed from is annulled, and relators’ demands are rejected, and their suit is dismissed, at their cost.
ROGERS, J., takes no part.

 Ante, p. 271.